DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/12/2022.
Claims 13-16 and 18-19 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancel et al. (US 2008/0302030) in view of Kuse et al. (DE202012011524 with provided machine English translation) and Tamura et al. (US 5,122,861).  Further evidence is provided by Stueke (US 4,685,985), Ringdal (US 4,147,107), Tilse (US 3,491,530) and Koehne (US 4,421,797).
Addressing claims 13-15, Stancel discloses a planar (figs. 1 and 13) or arched (fig. 12) solar module comprising a PV light converter 258 (fig. 13) converter with a sandwich of glass 254 [0073], and plastic or a further glass layer 264 [0073], wherein an edge of the solar module is buttressed with a stone frame 270 consisting of natural stone (paragraph [0052] discloses the tile or the claimed frame is made of stone, marble or granite).
Stancel further discloses the frame is surface treated to improve durability [0052].

Stancel is silent regarding the frame borders are stabilized with a layer of fiber material in the claimed manner and the frame is hard-glued to the solar module with duroplastic epoxy resins.

Kuse discloses stabilizing the borders of the granite slab 1 with a layer of fiber material 2, said layer of fiber material being within the borders of the stone frame or at the downside of the stone frame (fig. 1).  Furthermore, the layer comprising the stabilized granite slab is used for supporting photovoltaic cell 10.  The layer of fiber material 2 is located in a parallel configuration to the level of the granite slab 1 (fig. 1) and in a longitudinal orientation in the direction of the slab border (fig. 1).  The fiber layer material is a resin bonded carbon fiber composition [0007].  The granite slab is under pre-stress from the fiber layer (paragraphs [0007 and 0010] disclose the fiber layer put the granite slab under pre-tension that is the equivalence pre-stress).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Stancel with the layer of fiber material arranged in the configuration disclosed by Kuse in order to significantly improve the durability of the granite frame by improving the mechanical and tensile strength of the granite frame (Kuse, [0007-0010]). In the modified module of Stancel in view of Kuse, in which the layer of fiber material is used to pre-stress and stabilize the granite frame, the layer of fiber material is located in a parallel configuration to the level of the granite frame and in a longitudinal orientation in the direction of the granite frame similarly to the way in which the layer of fiber material 2 is arranged relative to the granite slab shown in Kuse’ fig. 1.

Tamura discloses using thermosetting epoxy resin 4 to bind the photoelectric conversion element to the frame 5 (abstract and fig. 1).  The thermosetting epoxy resin 4 is hardened to solidify the bond between the photoelectric conversion and the frame (figs. 8-9 and 11).  The frame 5 being bonded to the photoelectric conversion element via the hardened thermosetting epoxy resin that is the analogous structure to the frame being hard-glued to the solar module with duroplastic epoxy resin based on the following evidence.  Stueke discloses in col. 7 ln 5-6 "the duroplastic (thermosetting) epoxy layer".  Ringdal discloses in col. 4 ln 30-31 "Duroplastics, i.e. cross-linked or thermoset polymers such as epoxy resins".  Tilse discloses in col. 2 ln 67-68""Duroplast" is thermosetting plastic such as ... epoxy resin".  Koehne discloses in col. 9 ln 18-19 "duroplasts, .i.e. thermosetting resins, of which epoxy resins are mot preferable".

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Stancel in view of Kuse with the thermosetting epoxy resin between the frame and the solar module as disclosed by Tamura in order to adhere the solar module to the frame as well as improving moisture resistance and reliability of the solar module (Tamura, Abstract).

Addressing claim 18, Stancel discloses the grooves (36 and 38 in fig. 1) formed in the frame as the structural equivalence to the claimed mounting arrangements to secure the solar modules with the help of stone frames on walls or other façade fixtures.

Addressing claim 19, Stancel discloses in fig. 14 multiple solar modules are formed together which reads on the limitation of current claim because the limitation reciting the location “a house front”, at which the multiple solar modules are situated, does not structurally differentiate the claimed solar modules from those of the prior art.  Stancel discloses the solar modules are mounted on the roof; therefore, the solar modules of Stancel are formed in a house front when they are arranged on the roof facing the front of the house. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancel et al. (US 2008/0302030) in view of Kuse et al. (DE202012011524 with provided machine English translation) and Tamura et al. (US 5,122,861) as applied to claims 13-15 and 18-20 above, and further in view of Schmidt (DE10046126).
Addressing claim 16, Stancel discloses sockets for establishing electrical connection between adjacent solar modules (figs. 17-18).  The attachment between the socket of one solar module to a complementary structure of the adjacent solar module corresponds to the fastening of current claim; therefore, the socket for establishing said connection is the structural equivalences to the claimed fastening socket of current claim.

Stancel is silent regarding fastening rockets made of stainless steel.

Schmidt discloses sockets 20 for establishing electrical connection between solar modules; wherein, the sockets are made of stainless steel [0064].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the sockets of Stancel with the known stainless steel socket material disclosed by Schmidt in order to obtain the predictable result of utilizing socket for establishing electrical connection between solar modules (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant's arguments filed 05/12/2022 regarding the 35 USC 103 rejection of claims 13-15 and 18-19 based on the teaching of Stancel in view of Kuse and Tamura have been fully considered but they are not persuasive for the following reasons:
The Applicant argued that Stancel discloses a solar module embedded in a concrete tile and does not teach a stone frame consisting of natural stone as recited in the pending claims.  The argument is not persuasive because Stancel discloses the frame is made of stone, marble or granite in paragraph [0052] that corresponds to the claimed natural stone.  It is unclear as to how the Applicants could make such an assertion when claim 14 of current application explicitly recite “granite” as a natural stone.
The Applicant argued that Kuse does not teach or suggest any configuration wherein the borders of the stone frame is stabilized with a layer of the fiber which passes through a middle of the frame border; the layer of the fiber being located in an orthogonal configuration to a level of the solar module and in a longitudinal orientation in the direction of the frame borders.  The argument is not persuasive.  The claim does not require the layer of the fiber to pass through a middle of the frame border.  Furthermore, the claim does not exclusively require the layer of the fiber being located in an orthogonal configuration to a level of the solar module.  The claim recites “wherein the layer of fiber material is located in an orthogonal or parallel configuration to a level of the solar module” (emphasis added), which is met by Kuse.  Furthermore, Kuse discloses the layer of fiber material, which is used to stabilized the granite slab material that corresponds to the granite frame of Stancel, is oriented in a longitudinal direction of the slab border (fig. 1).
The Applicant argued that the thermosetting epoxy resin of Tamura is not the structural equivalence to the claimed duroplastic epoxy resin for hard gluing the frame to the solar module as required by the instant claims, i.e., to be even and always hard fixed under changing temperature conditions of a solar frame.  The argument is not persuasive.  As commonly known in material chemistry, as discussed in the interview on 03/23/2022 and included in the interview summary mailed on 03/24/2022, the thermosetting epoxy resin of Tamura is the structural equivalence to the claimed duroplastic epoxy resin based on the evidence provided Ringdal, Tilse, Stueke and Koehne.  It is readily known that a thermosetting resin does not melt under changing temperature conditions; thus, allowing it to be even and always hard fixed under changing temperature conditions of the solar frame.  The Applicant has mistaken thermosetting resin with thermoplastic resin which does not stay hardened under changing temperature conditions.  
The Applicant further asserted “Tamura only discloses a type of epoxy resin, i.e., a thermoplastic epoxy resin.  Tamura does not disclose, much less teach or suggest, duroplastic epoxy resin.  Tamura is completely silent with respect to the epoxy resin being a duroplastic epoxy resin” (emphasis added).  This is demonstratively false and the Applicant has engaged in intellectual dishonesty.  How could the Applicant state an obviously false statement such as “Tamura only discloses a type of epoxy resin, i.e., a thermoplastic epoxy resin” when Tamura explicitly states “Step S6 so as to prevent the thermosetting resin such as epoxy resin injected in the following step from flowing out of the frame”  (emphasis added)? Again, thermosetting and thermoplastic materials are different classes of materials that have different properties, most important of which is that thermosetting resin does not melt under any changes in temperature once it is hardened.  The evidentiary support from Ringdal, Tilse, Stueke and Koehne definitively proves that the thermosetting epoxy resin of Tamura is the structural equivalence to the claimed duroplastic epoxy resin.  
The Applicant further argued that one of ordinary skill in the art would have known the difference between a thermoplastic epoxy resin and a duroplastic epoxy resin, wherein a duroplastic epoxy resin is reinforced with fibers (of either cotton, wool, glass or carbon fibers).  The argument is not persuasive because Tamura does not disclose a thermoplastic epoxy resin.  Furthermore, there is no requirement that in order for an epoxy resin to be a duroplastic epoxy resin, it has to be reinforced with fibers as argued.  Additionally, the Applicant’s assertion is not supported by the originally filed disclosure because the originally filed disclosure does not recite any fiber reinforcement of the duroplastic epoxy resin.  It is reminded that “the arguments of counsel cannot take place of evidence in the record” (MPEP 716.01(c)).  In instant situation, the above assertion is not supported by any affidavit nor is it supported by any evidence from the originally filed disclosure.  Again, reinforcement with fiber is not a requirement for a thermosetting epoxy resin to be a thermosetting material or a duroplastic material.  The Applicant’s assertion is baseless.
The Applicant further stated “The inventors (plural? There is only one inventor listed in the application) of the instant invention, found that the bonding of glass and stone is possible only with hard bonding, i.e., using a duroplastic epoxy resin” (emphasis added) as if there is some disclosed criticality associated with usage of duroplastic epoxy resin.  The statement is demonstratively false because the originally filed disclosure also stated that silicone-based adhesive compounds could also be used to bond the frame to the solar module, which negates the Applicant’s assertion regarding the criticality of hard bonding using duroplastic epoxy resin.  It appears that bonding of glass and stone is not possible only with hard bonding using duroplastic epoxy resin but bonding is also possible with silicone-based adhesive.  
The Applicant further argued that the combination of Stancel and Tamura was made without any “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness”.  The argument is not persuasive because the Office Action explicitly states “At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Stancel in view of Kuse with the thermosetting epoxy resin between the frame and the solar module as disclosed by Tamura in order to adhere the solar module to the frame as well as improving moisture resistance and reliability of the solar module (Tamura, Abstract)” (emphasis added).  How is improving moisture resistance and reliability of the bond between the frame to the photoelectric conversion element not qualify as “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness”?
The Applicant further submitted a document drawn to the material Vitrimers to argue that a thermosetting resin can become thermoplastic under raising temperatures.  The argument is not persuasive for the following reasons.  Firstly, the Office Action does not state that vitrimers is the structural equivalence to the claimed duroplastic epoxy resin.  Secondly, vitrimers are not thermosets; therefore, the properties of vitrimers are not relevant to the disclosure of the prior art, the content of the current application or the content of the rejection.  The very first sentence of the document clearly states “Vitrimers are a class of plastics, which are derived from thermosetting polymers” (emphasis added).  In other words, vitrimers are derivations of thermosetting plastic but they are NOT thermosetting plastic.  The document further states that vitrimers behave like classical thermosets at some temperatures but can change its viscosity at high temperatures, which makes it more of a thermoplastic, whose viscosity changes at higher temperature, than a thermoset, whose viscosity does not change with changing temperature once it is hardened.  The document further discussed in the Background and Significance section the following paragraph “Thermosets … Due to their irreversible linking by covalent bonds, molding is not possible once the polymerization is completed.  Therefore, they must be polymerized in the desired shape” (emphasis added).  The aforementioned statement clearly demonstrates that Vitrimers are not thermosets as erroneously asserted by the Applicants because if Vitrimers were thermosets then why does the document feels the need to make such a distinction in the background section.  Furthermore, the aforementioned statement also definitive proves that thermosets do not change their viscosity once they are hardened or when “polymerization is completed”, which makes molding impossible.  Based on the disclosure in the Vitrimers document, the Applicant argued that not all thermosetting resins (or thermosets) provide hard bonding under raised temperatures despite the fact that the Vitrimers document clearly states that thermosets do not change their viscosity once they are hardened.
Lastly, the Applicant argued that none of Ringdal, Tilse, Koehne and Stueke disclose or suggest that a thermosetting resin is equivalent to a duroplastic resin, which is not persuasive, despite the fact that Ringdal, Tilse, Koehne and Stueke explicitly state thermosetting epoxy resin are also known as duroplastic epoxy resin.  
For the reasons above, Examiner maintains the position that claims 13-15 and 18-19 are obvious over the disclosure of Stancel in view of Kuse and Tamura with further evidence provided by Stueke, Ringdal, Tilse and Koehne.
The Applicant’s argument regarding the rejection of claim 16 is not persuasive because the argument regarding the rejection of claim 13 is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/21/2022